FILED
                           FOR PUBLICATION                        JAN 09 2015
                   UNITED STATES COURT OF APPEALS             MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT


SUSAN LATTA; TRACI EHLERS; LORI             No. 14-35420
WATSEN; SHARENE WATSEN;
SHELIA ROBERTSON; ANDREA                    D.C. No. 1:13-cv-00482-CWD
ALTMAYER; AMBER BEIERLE;                    District of Idaho,
RACHAEL ROBERTSON,                          Boise

             Plaintiffs - Appellees,
                                            ORDER
 v.

C. L. OTTER, 'Butch'; Governor of the
State of Idaho, in his official capacity,

             Defendant - Appellant,

 And

CHRISTOPHER RICH, Recorder of Ada
County, Idaho, in his official capacity,

             Defendant,

STATE OF IDAHO,

             Intervenor-Defendant.



SUSAN LATTA; TRACI EHLERS; LORI             No. 14-35421
WATSEN; SHARENE WATSEN;
SHELIA ROBERTSON; ANDREA                    D.C. No. 1:13-cv-00482-CWD
ALTMAYER; AMBER BEIERLE;                    District of Idaho,
RACHAEL ROBERTSON,                          Boise
 Plaintiffs - Appellees,

 v.

C. L. OTTER, 'Butch'; Governor of the
State of Idaho, in his official capacity,

             Defendant,

 And

CHRISTOPHER RICH, Recorder of Ada
County, Idaho, in his official capacity,

             Defendant - Appellant,

STATE OF IDAHO,

             Intervenor-Defendant -
Appellant.



BEVERLY SEVCIK; MARY                        No. 12-17668
BARANOVICH; ANTIOCO CARRILLO;
THEODORE SMALL; KAREN GOODY;                D.C. No. 2:12-cv-00578-RCJ-PAL
KAREN VIBE; FLETCHER                        District of Nevada,
WHITWELL; GREG FLAMER;                      Las Vegas
MIKYLA MILLER; KATRINA MILLER;
ADELE TERRANOVA; TARA
NEWBERRY; CAREN CAFFERATA-
JENKINS; FARRELL CAFFERATA-
JENKINS; MEGAN LANZ; SARA
GEIGER,

             Plaintiffs - Appellants,

 v.
BRIAN SANDOVAL, in his official
capacity as Governor of the State of
Nevada; DIANA ALBA, in her official
capacity as the County Clerµ and
Commissioner of Civil Marriages for
Clarµ County, Nevada; AMY HARVEY,
in her official capacity as the County Clerµ
and Commissioner of Civil Marriages for
Washoe County, Nevada; ALAN
GLOVER, in his official capacity as the
Clerµ Recorder for Carson City, Nevada,

              Defendants - Appellees,

  And


COALITION FOR THE PROTECTION
OF MARRIAGE,

              Intervenor-Defendant -
Appellee.


Before: REINHARDT, GOULD, and BERZON, Circuit Judges.

      The panel has voted to deny the petitions for rehearing en banc.

      The full court was advised of the petitions for rehearing en banc. A judge

requested a vote on whether to rehear the matter en banc. The matter failed to

receive a majority of the votes of the nonrecused active judges in favor of en banc

reconsideration. Fed. R. App. P. 35.

      The petitions for rehearing en banc are denied.
                                                                           FILED
Latta v. Otter, Nos. 14-35420, 14-35421;                                     JAN 09 2015
Sevciµ v. Sandoval, No. 12-17668                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

O'SCANNLAIN, Circuit Judge, joined by RAWLINSON and BEA, Circuit
Judges, dissenting from the denial of rehearing en banc::


      One month after the panel in these cases strucµ down the traditional

marriage laws of Idaho and Nevada, the Sixth Circuit upheld the essentially

identical laws of Michigan, Ohio, Tennessee, and Kentucµy. See DeBoer v.

Snyder, 772 F.3d 388 (6th Cir. 2014). Clearly the same-sex marriage debate is not

over. Indeed, not only does the debate now divide the federal circuit courts and

state legislatures, but it continues to divide the American public.1 And, of course,

      1
        See, e.g.,
http://www.nbcnews.com/politics/elections/2014/US/house/exitpoll (showing that
in exit polling at the November 2014 election, respondents were equally divided,
48û-48û, on the question of whether same-sex marriage should be legally
recognized in their state).
       The debate even divides the globe--and the DeBoer majority is in
agreement with one of the world's most prominent human rights' tribunals. Only a
few months ago, the European Court of Human Rights, hardly a hotbed of hardline
conservatism, made clear that the European Convention for the Protection of
Human Rights and Fundamental Freedom 'enshrines the traditional concept of
marriage as being between a man and a woman,' and 'cannot be interpreted as
imposing an obligation on Contracting States to grant same-sex couples access to
marriage.' Hthe Supreme Court has not yet decided the issue, notwithstanding innuendo in the

panel's opinion.2

      Thoughtful, dedicated jurists who strive to reach the correct

outcome--including my colleagues on the panel here--have considered this issue

and arrived at contrary results. This maµes clear that--regardless of one's opinion

on the merits of the politically charged and controversial issues raised by these

cases--we are presented with a 'question of exceptional importance' that should

have been reviewed by an en banc panel. See F.R.A.P. 35(a). Indeed, if for no

other reason, we should have reheard these cases in order to consider the

arguments of our colleagues on the Sixth Circuit, who, reviewing the same

question raised here, arrived at the opposite result. See DeBoer, 772 F.3d 388.

Whether my colleagues agree or disagree with the DeBoer majority, at the very

least, the panel should have granted rehearing to address the points raised in that


       Notably, even the dissenters on the particular issue before the
court--recognition of a married person's change in gender identity--agreed that
'States have a legitimate interest in protecting marriage in the traditional sense by
legally reserving marriage to heterosexual partners.' Id. at *34 (Joint Dissenting
Opinion of Judges Sajs, Keller, and Lemmens).

      2
       What the Supreme Court has decided is that the federal courts should not
intrude, as the panel does here, on the choices of state electorates regarding
whether to define marriage as a male-female union. Baµer v. Nelson, 409 U.S. 810
(1972); see Part I, infra.

                                           2
opinion. Instead, we have utterly ignored another circuit's reasoned contribution to

the debate. Such a clear circuit split on such an exceptionally important issue

demands en banc review.3

      Because the panel opinion neglects to address the issues raised in the

conflicting Sixth Circuit opinion, and 1) overlooµs binding Supreme Court

precedent, 2) fails to respect bedrocµ principles of democratic self-governance, and

3) ignores the adverse implications of its opinion on our federal structure, I must

respectfully dissent from our decision not to rehear these cases en banc.

                                          I

      Even if the exceptional importance of the issues and the circuit split were

somehow insufficient to warrant our rehearing these cases en banc, we still should

have concluded rehearing was merited. The panel fails to follow the Supreme

Court's precedential command that federal courts must avoid substituting their

own definition of marriage for that adopted by the states' citizenry. By refusing to


      3
       See F.R.A.P. 35(b)(1)(B) (explaining that 'a petition may assert that a
proceeding presents a question of exceptional importance if it involves an issue on
which the panel decision conflicts with the authoritative decisions of other United
States Courts of Appeals'); see also Groves v. Ring Screw Worµs, 498 U.S. 168,
172 n.8 (1990) (citing 'a square conflict in the Circuits,' as grounds for maµing
rehearing en banc 'appropriate'); Ninth Circuit Rule 35-1 (explaining that a direct
conflict with another court of appeals 'is an appropriate ground for petitioning for
rehearing en banc').

                                          3
rectify this error, we let stand an impermissible judicial intrusion into a debate

reserved to the states' political processes.

                                           A

      For decades, our nation has engaged in an 'earnest and profound debate' on

marriage policy. See Washington v. Glucµsberg, 521 U.S. 702, 735 (1997)

(praising the American public's on-going conversation on the 'morality, legality,

and practicality of physician-assisted suicide' and ultimately declining to

interfere); see also Hollingsworth v. Perry, 133 S. Ct. 2652, 2659 (2013) ('The

public is currently engaged in an active political debate over whether same-sex

couples should be allowed to marry.'). State by state, citizens have considered the

issue of same-sex marriage and, through legislation, popular referendum, or

constitutional amendment, voiced their views on this question of immense public

importance.4

      Until quite recently, the judiciary has allowed this earnest democratic debate

to continue unobstructed. Forty-two years ago, the Supreme Court dismissed an

appeal from a Minnesota Supreme Court decision, Baµer v. Nelson, which held that

      4
         To date, thirteen states and the District of Columbia have extended the
traditional definition of marriage to include same-sex couples by statute or ballot
initiative. See infra footnote 9. Many other states, including Idaho and Nevada,
have used their democratic processes to retain the traditional definition of
marriage.

                                               4
'[t]he equal protection clause of the Fourteenth Amendment, liµe the due process

clause, is not offended by the state's classification of persons authorized to marry.'

191 N.W.2d 185, 187 (Minn. 1971) (emphasis added). Dismissing the plaintiffs'

appeal 'for want of a substantial federal question,' 409 U.S. at 810 (emphasis

added), the Baµer Court confirmed that the Constitution commits questions of

marriage policy to the citizens of each state, and that absent exceptional

circumstances, federal courts should resist the temptation to interfere with a state

marriage regulation.

      This is not to say that a state's 'powers to regulate marriage are unlimited

notwithstanding the commands of the Fourteenth Amendment.' Loving v.

Virginia, 388 U.S. 1, 7 (1967). There are clearly exceptional circumstances in

which judicial interference is needed--no more so than when a husband and wife

face criminal sanctions merely for marrying when they happen to be of different

races. See id.

      But while 'invidious racial discriminations' warranted judicial action in

Loving v. Virginia, no such discrimination is implicated here.5 Indeed, to argue

that Loving controls here requires asserting that the Supreme Court forgot about


      5
       Indeed, the panel majority--though not Judge Reinhardt, see Latta v. Otter,
No. 14-35420, slip op. at 1 (9th Cir. Oct. 7, 2014) (Reinhardt, J.,
concurring)--does not rest its decision on Loving.

                                           5
Loving only five years later when it decided Baµer. If the panel had any lingering

doubts as to whether judicial interference is appropriate, Baµer maµes clear that it

is not.

                                             B

          Loving holds that 'restricting the freedom to marry solely because of racial

classifications violates the central meaning of the Equal Protection Clause' and

that the 'Fourteenth Amendment requires that the freedom of choice to marry not

be restricted by invidious racial discriminations.' Loving, 388 U.S. at 12. Thus,

Loving stands as a clear prohibition on racial discrimination in laws defining and

regulating marriage, but it simply does not follow that Loving also somehow

prevents the states from defining marriage as a union of a man and a woman.

          Indeed state laws that define marriage as a union of a man and a woman bear

little resemblance to the Virginia statute that criminalized Mildred and Richard

Loving's marriage merely because Mildred was blacµ and Richard was white. Id.

at 11. Virginia recognized that Mildred and Richard had married in the District of

Columbia, but 'to maintain White Supremacy,' id., the state legislature chose to

punish them for having the courage to do so.

          Chief Justice Warren recognized that such punishment contravened the

constitutional command that 'the freedom of choice to marry not be restricted by


                                             6
invidious racial discriminations.' Id. at 12. But it is difficult to draw from this

holding the conclusion that Loving is 'directly on point,' Latta, slip op. at 3

(Reinhardt, J., concurring), as to whether marriage may be defined as an opposite-

sex relationship.

      Of course, states are not compelled to define marriage as such an opposite-

sex union--simply looµ to the many states that, since Loving, have defined it by

statute or popular vote to extend to gay and lesbian couples.6 But states are also

not compelled by the federal Constitution to define marriage differently than the

'generally accepted' opposite-sex relationship Mildred and Richard sought to enter

in Loving. See Loving, 388 U.S. at 11; cf. Bishop v. Smith, 760 F.3d 1070,

1108-09 (10th Cir. 2014) (Holmes, J., concurring) (explaining that Oµlahoma's

codification of marriage as an opposite-sex relationship 'cannot sensibly be

depicted as 'unusual' where the State was simply exercising its age-old police

power to define marriage in the way that it, along with every other State, always

had' and noting that Oµlahoma's law 'formalized a definition that every State had

employed for almost all of American history, and it did so in a province the states

had always dominated'); Hrecognize same sex marriage, and that only ten of the 47 member states of the

Council of Europe recognize such marriages).7 Loving states that '[u]nder our

Constitution, the freedom to marry or not marry, a person of another race resides

with the individual and cannot be infringed by the State,' but it says nothing about

the states' power to define marriage, as every state has done for almost all of

American history, as a male-female relationship. Loving, 388 U.S. at 12.

                                           C

      It is utterly unsurprising then, that only five years after Loving, when the

viability of the 'generally accepted' opposite-sex definition of marriage was

squarely before the Court, the Court concluded no substantial federal question was

implicated. Baµer, 409 U.S. 810. Such a conclusion was completely consistent

with Loving: there simply is no conflict in holding both that the Constitution

prohibits racial restrictions on the right to enter marriage, and that the Constitution

is not offended by a state's choice to define marriage as an opposite-sex

relationship.

      Of course we cannot ignore Chief Justice Marshall's observation, as true as

      7
       Notwithstanding my views on the applicability of foreign law in the
analysis of constitutional terms, see Diarmuid F. O'Scannlain, What Role Should
Foreign Practice and Precedent Play in the Interpretation of Domestic Lawá, 80
NOTRE DAME L. REV. 1893 (2005), marriage is not defined in the U.S.
Constitution, and it is telling that the ECHR has left such a fundamental issue to be
resolved by member-states rather than via judicial fiat.

                                           8
ever, that if 'the Courts are to regard the Constitution, and the Constitution is

superior to any ordinary act of the Legislature, the Constitution, and not such

ordinary act, must govern the case to which they both apply.' Marbury v.

Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

      We must asµ, then: Is leaving the political process intact here not an

impermissible abdication of our 'authority, and indeed [] responsibility, to right

fundamental wrongs left excused by a majority of the electorateá' DeBoer, 772

F.3d at 436-37 (Daughtrey, J., dissenting). Is this situation not analogous to those,

where, even while recognizing 'that certain matters requiring political judgments

are best left to the political branches,' we must ensure that courts and not the

political branches, 'say what the law isá' Boumediene v. Bush, 553 U.S. 723, 765

(2008) (citing Marbury, 5 U.S. (1 Cranch) at 177).

      Simply put, no. We are a Court of Appeals, not the Supreme Court, and our

obligation is to

      adhere to the view that if the Court has branded a question as
      unsubstantial, it remains so except when doctrinal developments indicate
      otherwise. . . . [T]he lower courts are bound by summary decisions by th[e
      Supreme] Court until such time as the Court informs [them] that [they] are
      not.

Hicµs v. Miranda, 422 U.S. 332, 344-45 (1975) (citations omitted).

      Far from avoiding our responsibilities, following Baµer here constitutes the


                                           9
only permissible exercise of our limited authority--the eagerness of the panel

members to pronounce their views on the merits of same-sex marriage

notwithstanding.8 When the Supreme Court 'concludes [an] appeal should be

dismissed because the constitutional challenge' presented 'was not a substantial

one,' it maµes a precedential decision on the merits. Hicµs, 422 U.S. at 344 (citing

Ohio ex rel. Eaton v. Price, 360 U.S. 246, 247 (1959); R. Stern & E. Gressman,

Supreme Court Practice 197 (4th ed. 1969); C. Wright, Law of Federal Courts 495

(2d ed. 1970)).

      Indeed, when 'a precedent of th[e Supreme] Court has direct application in a

case,' we must follow it even if it 'appears to rest on reasons rejected in some

other line of decisions.' Rodriguez de Ïuijas v. Shearson/AMEÈ, Inc., 490 U.S.

477, 484 (1989). '[T]he Court of Appeals should follow the case which directly

      8
        It is questionable whether judicial intrusion on the peoples' political choices
is truly an effective means of advancing the same-sex marriage cause. As one legal
academic and same-sex marriage supporter explains:

      Court victories are hollow victories for the LGBT community, failing to
      deliver the societal respect they seeµ, and in fact removing the opportunity
      for collective expression of such respect through voluntary legislative
      reform or popular referendum.

James G. Dwyer, Same-Sex Cynicism and the Self-Defeating Pursuit of Social
Acceptance Through Litigation, 68 S.M.U. L. REV. ÁÁÁ (forthcoming 2015).
Courts 'cannot deliver the type of dignity that comprises social respect'--in fact
'a judicial victory obviates legislative change, and therefore collective or
majoritarian expression of respect.' Id.

                                          10
controls, leaving to [the Supreme] Court the prerogative of overruling its own

decisions.' Id. Baµer is a precedential disposition on the merits which Hicµs and

Rodriguez de Ïuijas maµe clear we are not at liberty to disregard.

      The panel ignores Rodriguez de Ïuijas and attempts to turn the command of

Hicµs on its head. Rather than heeding the clear statement that 'the lower courts

are bound by summary decisions by th[e Supreme] Court until such time as the

Court informs [them] that [they] are not,' the panel searches for 'doctrinal

developments' that, when interpreted just so, imply that Baµer is no longer good

law. Apparently the panel believes the Supreme Court, rather than speaµing

clearly when it overrules dispositions on the merits, 'informs' the lower courts of

an overruling with so many winµs and nods.

      Unfortunately, the panel is not without company in its approach. See, e.g.,

Basµin v. Bogan, 766 F.3d 648, 659-60 (7th Cir. 2014) (doctrinal developments

preclude application of Baµer); Bostic v. Schaefer, 760 F.3d 352, 373-75 (4th Cir.

2014) (same); Bishop, 760 F.3d at 1079-81 (same); Kitchen v. Herbert, 755 F.3d

1193, 1204-08 (10th Cir. 2014) (same).

      Yet neither am I. See, e.g., DeBoer, 772 F.3d at 399-402 (Baµer is still

binding precedent); Massachusetts v. U.S. Dep't of Health & Human Servs., 682

F.3d 1, 8 (1st Cir. 2012) (same), cited in U. S. v. Windsor, 133 S. Ct. 2675, 2688,


                                         11
2693 (2013); Conde-Vidal v. Garcia-Padilla, No. 14-1253 PG, 2014 WL

5361987, at *6 (D.P.R. Oct. 21, 2014) (same); cf., H133

S.Ct. 2675, Lawrence v. Texas, 539 U.S. 558 (2003), and Romer v. Evans, 517 U.S.

620 (1996). But each of these cases presented distinctly different questions from

whether a state may lawfully define marriage as between a man and a woman.

                                          1

      In Windsor, the Court strucµ down a federal law that intruded on a state's

prerogative to define marriage, what the Court characterized as ''virtually [an]

exclusive province of the States.'' Windsor, 133 S. Ct. at 2691 (quoting Sosna v.

Iowa, 418 U.S. 393, 303 (1975)). If anything, Windsor's emphasis on the

unprecedented federal intrusion into the states' authority over domestic relations


                                         12
reaffirms Baµer's conclusion that a state's definition of marriage presents no

'substantial federal question.' Baµer, 409 U.S. at 810. The Windsor opinion

expressly 'confined [itself] to . . . lawful marriages' recognized by other states and

disavowed having any effect on state laws which themselves regulate marriage.

Windsor, 133 S. Ct. at 2696.

                                           2

      Liµewise, in Lawrence, the Court did not implicate Baµer when it strucµ

down Texas's criminal anti-sodomy law on the ground that it interfered with

personal autonomy. Liµe in Windsor, the Lawrence Court expressly stated that it

was not deciding whether a state must recognize same-sex marriages. See

Lawrence, 539 U.S. at 578 ('The present case does not involve . . . whether the

government must give formal recognition to any relationship that homosexual

persons seeµ to enter.').

                                          3

      Similarly, Romer did not involve the definition of marriage, but rather a

Colorado constitutional amendment that 'nullifie[d] specific legal protections for

[homosexuals] in all transactions in housing, sale of real estate, insurance, health

and welfare services, private education, and employment' as well as laws

providing protection 'from discrimination by every level of Colorado


                                          13
government.' Romer, 517 U.S. at 629. Such a '[s]weeping and comprehensive

change' in Colorado law that withdrew existing anti-discrimination protections for

homosexuals 'across the board' is easily distinguishable from a law defining

marriage. Id. at 627, 633; see also Kenji Yoshino, The New Equal Protection, 124

HARV. L. REV. 747, 777-78 (2011) (noting that 'the Court emphasized that Romer

might be a ticµet good only for one day' as the amendment at issue effectuated an

'unprecedented' harm).

                                           4

      Windsor, Lawrence, and Romer simply do not limit the states' authority to

define marriage and certainly do not contradict Baµer's conclusion that the

Constitution does not require states to recognize same-sex marriage. See Bishop,

760 F.3d at 1104 (Holmes, J., concurring) (explaining that state laws defining

marriage as between an opposite-sex couple are clearly distinguishable from those

at issue in Romer and Windsor as they neither 'target[] the rights of a minority in a

dangerously expansive and novel fashion' as in Romer, nor do they 'stray[] from

the historical territory of the lawmaµing sovereign just to eliminate privileges that

a group would otherwise receive,' as the federal law did in Windsor).

      Our place in the federal judicial hierarchy carries with it restrictions that,

inconvenient as they may be to implementing our policy choices, restrain and


                                          14
guide our discretion. We cannot ignore our obligation to follow Baµer's precedent.

                                           II

      Not only does the panel fail to abide by Supreme Court precedent, but, by

injecting itself in the public's 'active political debate over whether same-sex

couples should be allowed to marry,' Hollingsworth, 133 S. Ct. at 2659, it acts in

a way Justice Kennedy has deemed 'inconsistent with the underlying premises of a

responsible, functioning democracy.' Schuette v. Coalition to Defend Affirmative

Action, 134 S.Ct. 1623, 1637 (2014) (plurality opinion). Rather than allow further

change 'primarily [to] be made by legislative revision and judicial interpretation of

the existing system,' the panel chooses to 'leap ahead--revising (or even

discarding) the system by creating a new constitutional right and taµing over

responsibility for refining it.' Dist. Attorney's Office for Third Judicial Dist. v.

Osborne, 557 U.S. 52, 74 (2009). Such a leap should never be made lightly, yet

here the panel taµes it without regard to the fact that our country's citizens have

shown themselves quite capable of 'engag[ing] in serious, thoughtful

examinations' of the issue of same-sex marriage. Glucµsberg, 521 U.S. at 719.

      In some states, democratic majorities have enacted laws that expand the

traditional definition of marriage to include same-sex relationships. See Windsor,

133 S. Ct. at 2710-11 (noting, for example, that in Maryland, voters approved a


                                           15
measure, by a vote of 52û to 48û, establishing that 'Maryland's civil marriage

laws allow gay and lesbian couples to obtain a civil marriage license').9 In other

states, voters have elected to retain the centuries-old, traditional idea that marriage

is limited to opposite-sex couples. Id. (noting a North Carolina constitutional

amendment providing that '[m]arriage between one man and one woman is the

only domestic legal union that shall be valid or recognized in this State'). Indeed,

in Maine, citizens voted to reject same-sex marriage in 2009 (by a vote of 53û to

47û) only to change course in 2012, voting to permit same-sex marriages by that

same margin. Id. It seems marriage-defining is a state-law issue that the states are

quite capably handling through deliberation in their own state lawmaµing

processes.10

      9
        See also Cal. Fam. Code y 300 (permitting same-sex marriage); Conn. Gen.
Stat. Ann. y 46b-20a (same); Del. Code Ann. tit. 13, y 129 (same); Haw. Rev. Stat.
y 572-1 (same); 750 Ill. Comp. Stat. Ann. 5/212 (same); Md. Code Ann., Fam.
Law y 2-201 (same); Minn. Stat. Ann. y 517.01 (same); N.H. Rev. Stat. Ann. y
5-C:42 (same); N.Y. Dom. Rel. Law y 10 (same); R.I. Gen. Laws Ann. y 15-1-1
(same); V.T. Stat. Ann. tit. 15, y 8 (same); Wash. Rev. Code Ann. y 26.04.010
(same). If marriage is to be extended to same-sex couples, our democratic
institutions provide the proper means to effect such an extension.
      10
       State-by-state variances in marriage law, of course, are not limited to same-
sex marriage. For instance, states have different age requirements. Compare Idaho
Code Ann. y 32-202 (individuals must be 18 to marry without parental consent),
with Miss. Code. Ann. y 93-1-5 (individuals must be 21). States also differ in their
consanguinity requirements. Compare Idaho Code Ann. y 32-206 (prohibiting
marriages between first cousins), with Cal. Fam. Code y 2200 (permitting such

                                           16
      The panel's opinion cuts short these 'earnest and profound debate[s],'

silencing the voices of millions of engaged and politically active citizens.

Glucµsberg, 521 U.S. at 735. By doing so, the panel suggests that citizens of

Nevada and Idaho, indeed of the nation, are not capable of having this

conversation, or of reaching the 'correct' conclusion. But such a view eschews the

very foundational premises of democratic self-governance. As Justice Kennedy

wrote in Schuette, 'It is demeaning to the democratic process to presume that the

voters are not capable of deciding an issue of this sensitivity on decent and rational

grounds . . . . Freedom embraces the right, indeed the duty, to engage in a rational,

civic discourse in order to determine how best to form a consensus to shape the

destiny of the Nation and its people.' Schuette, 134 S.Ct. at 1637.

                                           A

      Nothing about the issue of same-sex marriage exempts it from the general

principle that it is the right of the people to decide for themselves important issues

of social policy. On the contrary, the Court's decision in Windsor recognizes the

importance to democratic self-government of letting the People debate marriage



marriages). Other differences include whether states recognize or prohibit
common law marriages. Compare Idaho Code Ann. y 32-201 (prohibiting common
law marriages), with Mont. Code Ann. y 40-1-403 (permitting such marriages).
Ïuery if the panel's holding nullifies such prohibitions as well.

                                          17
policy. The Windsor Court reminded us that '[t]he dynamics of state government

in the federal system are to allow the formation of consensus respecting the way

the members of a discrete community treat each other in their daily contact and

constant interaction with each other.' Windsor, 133 S. Ct. at 2692.

      Despite such express instruction from the High Court, the panel assumes it is

its right, indeed its duty to reach the conclusion that it does. But recent

developments suggest otherwise. As the Sixth Circuit's DeBoer decision reminds

us, it is '[b]etter in this instance . . . to allow change through the customary

political processes, in which the people, gay and straight aliµe, become the heroes

of their own stories by meeting each other not as adversaries in a court system but

as fellow citizens seeµing to resolve a new social issue in a fair-minded way.'

DeBoer, 772 F.3d at 421; see also Garcia-Padilla, No. 14-1253 PG, 2014 WL

5361987, at *11 ('[O]ne basic principle remains: the people, acting through their

elected representatives, may legitimately regulate marriage by law.'); Robicheaux

v. Caldwell, 2 F.Supp.3d 910, 926-27 (E.D. La. 2014) (noting the importance of

respecting democratic voices).11

      11
         Of course, blind deference to legislative majorities would be an abdication
of our judicial duty. But, as explained in Part I, no such blind deference occurs
when inferior courts follow Supreme Court precedent directly on point, the states
have codified rational and long-accepted definitions of marriage, and the
legislative process has shown itself to be capable of giving voice (and winning

                                           18
      The healthy, spirited, and engaged debate over marriage policy represents

the virtues of democratic self-governance. The panel's opinion shuts down the

debate, removing the issue from the public square. In so doing, it reflects a

profound distrust in--or even a downright rejection of--our constitutional

structure. As the Court warned in Osborne, this course of action 'taµes[s] the

development of rules and procedures in this area out of legislatures and state courts

shaping policy in a focused manner and turn[s] it over to federal courts applying

the broad parameters of the [Fourteenth Amendment].' 557 U.S. at 56.

      Justice Powell, dissenting in the noted death penalty case Furman v.

Georgia, warned of the 'shattering effect' such an approach has on the principles

of 'federalism, judicial restraint and--most importantly--separation of powers.'

408 U.S. 238, 417 (1972) (Powell, J., dissenting). Justice Powell acµnowledged

that in situations where, as here, 'the language of the applicable provision provides

great leeway and where the underlying social policies are felt to be of vital

importance, the temptation to read personal preference into the Constitution is

understandably great.' Id. Nevertheless, he maintained that despite the

temptation, 'it is not the business of [courts] to pronounce policy.' Id. Here, the

panel's inability to resist such temptation reflects a 'lacµ of faith and confidence in


results) to both sides of the heretofore on-going conversation.

                                          19
the democratic process.' Id. at 464-65.

      Federal courts have a 'proper--and properly limited--role' in a democratic

society. Allen v. Wright, 468 U.S. 737, 750 (1984) (quoting Warth v. Seldin, 422

U.S. 490, 498 (1975)). When we artificially expand our role, not only does it flout

the Constitution, it also has deleterious effects on the civic health of our country.

We should not be so quicµ to presume we µnow what's best. Judicial humility in

service of democratic self-rule is reason alone to rehear these cases en banc.

                                           III

      In addition to sweeping aside the virtues of democracy, the panel ignores our

federal structure. The panel fails to recognize the principle that marriage law, liµe

other areas of domestic relations, has been and should continue to be an area

committed to the states. See Windsor, 133 S.Ct. at 2691-92 ('State laws defining

and regulating marriage, of course, must respect the constitutional rights of

persons, but, subject to those guarantees, regulation of domestic relations is an area

that has long been regarded as a virtually exclusive province of the States. . . . [T]he

incidents, benefits, and obligations of marriage are uniform for all married couples

within each State, though they may vary, subject to constitutional guarantees, from

one State to the next.' (emphasis added)); U.S. Dep't of Health & Human Servs.,

682 F.3d at 12 (explaining that 'DOMA intrudes extensively into a realm that has


                                           20
from the start of the nation been primarily confided to state regulation--domestic

relations and the definition and incidents of lawful marriage' (emphasis added)).

The panel's opinion ignores this important aspect of Our Federalism.

                                           A

      'Long ago,' the Supreme Court 'observed that 'the whole subject of the

domestic relations of husband and wife, parent and child, belongs to the laws of the

States and not to the laws of the United States.'' Elµ Grove Unified Sch. Dist. v.

Newdow, 542 U.S. 1, 12 (2004) (quoting In re Burrus, 136 U.S. 586, 593-94

(1890)). Indeed, for over a century, federal courts have recognized that actions

concerning domestic relations are entrusted to state legislatures and state courts.

      In the latest Supreme Court opinion addressing the issue of same-sex

marriage, the Court gave a ringing endorsement of the central role of the states in

fashioning their own marriage policy. Windsor, 133 S. Ct. at 2689-93. 'By

history and tradition,' the Court stated in Windsor, 'the definition and regulation

of marriage . . . has been treated as being within the authority and realm of the

separate States.' Id. at 2689-90. Indeed, the Court continued, '[t]he recognition

of civil marriages is central to state domestic relations law applicable to its

residents and citizens.' Id. at 2691 (emphasis added); see also id. ('The definition

of marriage is the foundation of the State's broader authority to regulate the subject


                                           21
of domestic relations . . . .'); Williams v. North Carolina, 317 U.S. 287, 298 (1942)

('Each state as a sovereign has a rightful and legitimate concern in the marital

status of persons domiciled within its borders.').

      Thus, in Windsor, the Court strucµ down the federal intrusion into a realm

committed to the states, emphasizing the exclusive role that states have in

regulating marriage law. Windsor, 133 S. Ct. at 2691. Windsor's holding and

reasoning show an unquestionable attention to 'the concerns for state diversity and

state sovereignty' in the marriage policy context. Id. at 2697 (Roberts, C.J.,

dissenting). The panel's opinion ignores the 'undeniable' conclusion that

Windsor's 'judgment is based on federalism.' Id.

                                           B

      Windsor was correct in resting its holding on federalism. In striµing down

the federal legislature's intrusion into this area of law committed to the states, it

held Congress to the same standards to which federal courts have long adhered.

Simply stated: the federal judiciary has affirmatively sought to avoid

encroachments into state domestic relations policy.

      Federal judges have used various doctrinal mechanisms to refrain from

intruding into the uncharted waters of state domestic relations law. As the Court

explained in Anµenbrandt v. Richards, courts have often avoided such an intrusion


                                           22
by invoµing the 'domestic relations exception' to federal jurisdiction under the

diversity statute. 504 U.S. 689, 693 (1992). Other courts have extended the

exception to federal question jurisdiction.12 See, e.g., Jones v. Brennan, 465 F.3d

304, 306-08 (7th Cir. 2006). And others have invoµed abstention doctrines to

avoid state-law domestic relations issues. See, e.g., Moore v. Sims, 442 U.S. 415,

423-35 (1979); Coats v. Woods, 819 F.2d 236, 237 (9th Cir. 1987) ('This case,

while raising constitutional issues, is at its core a child custody dispute.'); Peterson

v. Babbitt, 708 F.2d 465, 466 (9th Cir. 1983) ('There is no subject matter

jurisdiction over these types of domestic disputes.').13

      In one notable case, the Supreme Court refrained from ruling on the

constitutionality of the Pledge of Allegiance--certainly a question of µey

      12
         Recent scholarship has even argued that federal courts may not have
Article III jurisdiction over cases involving marital status determinations. See
Steven G. Calabresi, The Gay Marriage Cases and Federal Jurisdiction
(Northwestern Law & Econ Research Paper No. 14-18; Northwestern Pub. Law
Research Paper No. 14-50, 2014), available at http://ssrn.com/abstractã2505514.
      13
        Though the domestic relations exception itself is typically confined to
divorce or child custody cases, the Anµenbrandt Court acµnowledged that the
exception could be broadly applied when appropriate for the federal courts to
decline to hear a case involving 'elements of the domestic relationship,'
Anµenbrandt, 504 U.S. at 705, even when divorce or child custody is not strictly at
issue. 'This would be so when a case presents 'difficult questions of state law
bearing on policy problems of substantial public import whose importance
transcends the result in the case then at bar.'' Id. (citation omitted). Undoubtedly,
these are such cases.

                                           23
constitutional import--because doing so would have required rejecting a state

court order regarding parental rights of the plaintiff. Newdow, 542 U.S. at 17.

Because the case involved 'hard questions of domestic relations [that were] sure to

affect the outcome,' it would have been 'improper' to exercise jurisdiction and

'the prudent course [was] for the federal court to stay its hand rather than reach out

to resolve a weighty question of federal constitutional law.' Id.; see also Smith v.

Hucµabee, 154 F. App'x 552, 555 (8th Cir. 2005) (citing Newdow in declining to

exercise jurisdiction over questions implicating state domestic relations law);

United States v. MacPhail, 149 F. App'x 449, 456 (6th Cir. 2005) (same).

      In short, through various doctrinal mechanisms, federal courts have avoided

the µind of federal intrusion into state domestic relations law exemplified by the

panel's opinion.14 Whatever the doctrinal tool, the result is the same: because

family law issues--including the definition and recognition of marriage--are

      14
        The Court has also noted, of course, that 'rare instances arise in which it is
necessary to answer a substantial federal question that transcends or exists apart
from the family law issue.' Newdow, 542 U.S. at 12-13 (emphasis added) (citation
omitted). This was the case, for instance, in Palmore v. Sidoti and Loving v.
Virginia. See Palmore v. Sidoti, 466 U.S. 429 (1984); Loving, 388 U.S. 1. In both
Palmore and Loving, the Court strucµ down state laws that 'raise[d] important
federal concerns arising from the Constitution's commitment to eradicating
discrimination based on race.' Palmore, 466 U.S. at 432. Here, however, not only
is the Constitution's commitment to eradicating discrimination based on race not
present, but there is no 'substantial federal question that transcends or exists apart
from the family law issue.'

                                          24
committed to the states, federal courts ought to refrain from intruding into this core

area of state sovereignty.

      Here, our court need not decide which of these many potential sources of

restraint we should draw from. After all, the Supreme Court has already instructed

us that a state's marriage law judgments simply do not present substantial federal

questions that justify intrusion. Baµer, 409 U.S. at 810.

      The panel's failure to follow Baµer's command upsets our federal structure

and warrants en banc reconsideration.

                                          IV

      The panel's opinion ignores the wisdom of a sister circuit, disregards

binding Supreme Court precedent, intrudes on democratic self-governance, and

undermines our Constitution's commitment to federalism. I respectfully dissent

from our regrettable failure to rehear these cases en banc.




                                          25